    Case 16-01148    Doc 75    Filed 04/16/19 Entered 04/16/19 14:51:34    Desc Main
                                 Document     Page 1 of 9


                      UNITED STATES BANKRUPTCY COURT
                                  FOR THE
                        DISTRICT OF MASSACHUSETTS

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re
NICHOLAS LAUDANI,                                            Chapter 13
      Debtor                                                 Case No. 13-12362-JNF

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

NICHOLAS LAUDANI,
     Plaintiff
v.                                                           Adv. P. No. 16-1148
MANHATTAN FINANCIAL SERVICES, INC.,
and ROBERT J. WALSH,
     Defendants

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                   MEMORANDUM

I. INTRODUCTION

         The matter before the Court is the Amended Complaint filed by Nicholas

Laudani (the "Plaintiff" or the "Debtor") against Manhattan Financial Services, Inc.

("MFS") and Robert J. Walsh ("Walsh") (collectively, the "Defendants"). Through his

Complaint, the Plaintiff "applies to the Court for supplementary process pursuant to

Mass. Gen. Laws Ch. 224, § 14 et seq., made applicable in this court pursuant to Fed.

R. Civ. P. 69."1 The Plaintiff seeks to satisfy a default judgment he obtained against

MFS in an adversary proceeding (Adv. P. N. 07-1433) he commenced in a prior

bankruptcy case (Case No. 07-15355-JNF).



1   Fed. R. Bankr. P. 7069 makes Fed. R. Civ. P. 69 applicable in adversary proceedings.
                                            1
    Case 16-01148    Doc 75    Filed 04/16/19 Entered 04/16/19 14:51:34      Desc Main
                                 Document     Page 2 of 9


         The Plaintiff set forth two counts in his Amended Complaint: Count I –

Piercing the Corporate Veil, and Count II – Action on a Judgment. Walsh answered

the Complaint. MFS did not. In sum, the Plaintiff seeks to hold Walsh liable for the

amount of the default judgment he obtained against MFS. Although the Plaintiff

named MFS as a defendant, he did not seek any relief against it.

         The Court conducted a trial on March 11, 2019 at which the Debtor and Walsh

testified and three exhibits were introduced into evidence. 2 At the conclusion of the

evidence, the Defendant moved for a directed verdict, supported by a "Motion for a

Judgment on Partial Findings" which he filed in open court. The Court afforded the

Plaintiff an opportunity to file an opposition to the motion. For the reasons set forth

below, the Court shall enter an order granting the motion and entering judgment for

the Defendants.

II. FACTS

         Laudani testified that he has resided at 29 Beech Glen Street in the Roxbury

neighborhood of Boston, Massachusetts for approximately 30 years. While working

as a loan officer for Mortgage Pros in 2005, he contacted Walsh about refinancing his

property. He described the process as follows:

         I kept asking for what was called a good-faith estimate, so I could figure
         out whether I should do this loan or not. And I kept getting incomplete
         -- like a 1003, which is a four-page application for the loan -- I kept
         getting incomplete 1003 applications and conflicting reports and never
         really got full appropriate paperwork, never. Which I never did as a loan
         officer. I always made sure I gave people their thirty-day-in-advance
         good-faith estimate.

2   The Defendant waived his jury trial demand at the commencement of the trial.
                                             2
 Case 16-01148      Doc 75   Filed 04/16/19 Entered 04/16/19 14:51:34      Desc Main
                               Document     Page 3 of 9




      Even at the closing, it was the most insane closing I've ever -- and I've
      done a lot of closings. I had three different good-faith estimates -- three
      -- I'm sorry, three different HUD statements, which I forget the acronym
      what it's for, but basically it was the final summary of all the charges.
      They were -- all three of them were drastically different.

      And I had to sign it. Because the other funny thing about this deal was
      coincidentally, they scheduled the refi to be an exact day that I was
      scheduled to be foreclosed upon, and Mr. Walsh told me don't worry,
      don't worry, don't – all this went on for months, and we wait to the very
      day. And I should have had that -- basically I remember signing a deal
      that I did not understand or did -- even as a loan officer, did not
      understand. And I was told I was going to get cash back, which did not
      happen. I was told from anywhere, depending on which document you
      want to find from 25- to $60,000, cash back. I ended up getting, I think
      $140 back.

The Debtor concluded that he was worse off than when he started the refinancing

process, stating: "I trusted that even though the paperwork wasn't right that they'd

make it right, because that's the way I used to do it."

      The Debtor testified that in his prior Chapter 13 case, which was converted to

a case under Chapter 7, he filed a Verified Complaint against Tribeca Lending

Corporation, Franklin Credit Management Corporation, and MFS for, inter alia,

breach of contract and violation of the Truth in Lending Act (TILA), the

Massachusetts Consumer Credit Cost Disclosure Act (MCCCDA), the Home Owners

Equity Protection Act (HOEPA), and the Massachusetts Predatory Home Loan

Practices Act in connection with a home loan refinancing transaction. See Laudani v.

Tribeca Lending Corp. (In re Laudani), 401 B.R. 9 (Bankr. D. Mass. 2009). Laudani

affirmed his belief in the truth and accuracy of the allegations made in the Verified

Complaint.

                                           3
 Case 16-01148     Doc 75    Filed 04/16/19 Entered 04/16/19 14:51:34       Desc Main
                               Document     Page 4 of 9


      Mary Ann Walsh, in her capacity as a "Compliance Officer," purportedly filed

an answer on behalf of MFS in Adv. P. No. 07-1433. The answer was filed on

letterhead that provided the following address for MFS: 411 Main Street, P.O. Box

241, West Yarmouth, MA 02673. In addition to listing a Massachusetts Brokers

License Number, telephone and fax numbers, the caption contained the following

description of services:

                                  Residential
                             Commercial/Hard Money

      The Debtor eventually settled with Tribeca Lending Corporation and Franklin

Credit Management Corporation. On October 30, 2010, Laudani moved for a default

judgment against MFS because, as a corporation, it was required to appear through

counsel, see MLBR 9010-1(c), and thus it failed to answer the Verified Complaint. He

set forth the following in his motion:

      In essence, Laudani alleged in his Verified Complaint that Manhattan
      Financial was a mortgage broker that got him into a mortgage
      refinancing that was beyond his capacity to pay and did not otherwise
      conform to his needs. The Court did not necessarily accept all of his
      allegations, but nonetheless refused to dismiss the complaint in its
      entirety as to the non--‐defaulting defendants.

      The memorandum describes Manhattan’s participation in                   the
      refinancing, which Laudani adopts for purposes of this motion.

      In connection with the summary judgment motion, the non--‐defaulting
      defendants submitted an affidavit of Bruce Miller, the closing attorney.
      Attached to his affidavit, at page 8, is a copy of the closing statement. It
      indicates that Laudani paid closing costs of $24,156.27, including
      $11,413.50 in fees paid to Manhattan Financial (lines 806 to 811).

      Laudani therefore avers that his damages as to Manhattan Financial are
      $11,413.50.

                                           4
    Case 16-01148   Doc 75    Filed 04/16/19 Entered 04/16/19 14:51:34      Desc Main
                                Document     Page 5 of 9




        In the complaint, Laudani included a count under chapter 93A of the
        General Laws of Massachusetts. This count was not considered in the
        summary judgment motion and remains viable. Laudani therefore
        requests that the foregoing damages be trebled in accordance with the
        statute.

        WHEREFORE Laudani requests judgment against Manhattan Financial
        in the amount of $45,654 [sic], and that the clerk be directed to issue an
        execution forthwith.3

On December 6, 2010, the Court entered a default judgment in favor of Laudani and

against MFS in the amount of $34,240.50. Thereafter, the clerk issued a Writ of

Execution in that amount.

        Walsh testified that he resided at 37 Traders Lane in West Yarmouth,

Massachusetts, had never lived in Arlington, Massachusetts, and had never filed a

bankruptcy petition.4 Although he did not attend college, Walsh testified that he

became involved in finance when he was sponsored to join an investment group. He

stated that MFS was incorporated in 1978 "with a couple of other people." Walsh

indicated that he invested in the company but MFS had limited assets owing to the

nature of its business, mostly computers, telephones, and office equipment. Walsh

was the sole officer and director of MFS and in its annual report for 2001, he was




3The Court may take judicial notice of its own docket. See LeBlanc v. Salem (In re
Mailman Steam Carpet Cleaning Corp.), 196 F.3d 1, 8 (1st Cir. 1999) (“The bankruptcy
court appropriately took judicial notice of its own docket.”).

4The Plaintiff appears to have discovered that another individual named Robert
Walsh filed a bankruptcy petition, but that debtor was not the Defendant.
                                            5
    Case 16-01148    Doc 75   Filed 04/16/19 Entered 04/16/19 14:51:34       Desc Main
                                Document     Page 6 of 9


listed as the sole officer and director. He stated that he eventually obtained a broker's

license for his business, adding that the mortgage brokerage business was cyclical.

        With respect to corporate formalities, according to Walsh, MFS's attorney took

care of all filings with the Secretary of State and that he signed annual reports that

were filed with the Commonwealth. Walsh testified that MFS, which at one time had

23 employees,5 ceased doing in business in or around 2006. He explained:

        Well, the government regulated us out of business, as Mr. Laudani can
        probably attest. They changed all of the regulations whereby the brokers
        basically couldn't earn enough on each deal to make a living. So that's
        why you don't see brokers these days. There's some various lenders that
        hire brokers. You're a broker working for a lender. But it's very rare that
        you see an independent broker like my company was back then. . . .

Walsh testified that the corporation was dissolved but was unsure when, although

he ceased filing annual reports on behalf of MFS in 2006.

        Although Walsh did not recall receiving service of the execution against MFS,

he testified that, after MFS ceased doing business, neither he nor MFS had funds to

satisfy any judgments. In addition, he testified that he is 78 years old and lives on

his Social Security income most of which goes to medical expenses.




5 In response to a question as to instructions about how to present the company, he
testified:

        Specific instructions. Just the rules . . . and regulations of how we ran
        things. And that's don't lie, don't misrepresent, don't puff something up.
        Tell the deal the way it is. If the customer doesn't want to work with you
        on a straight and narrow basis, get rid of him. Don't deal with him at all.
                                            6
 Case 16-01148       Doc 75   Filed 04/16/19 Entered 04/16/19 14:51:34      Desc Main
                                Document     Page 7 of 9


III. THE MOTION FOR JUDGMENT ON PARTIAL FINDINGS

       A. The Rule

       Walsh relies upon Fed. R. Civ. P. 52(c), made applicable to this proceeding by

Fed. R. Bankr. P. 7052. It provides:

       If during a trial without a jury a party has been fully heard on an issue
       and the court finds against that party on that issue, the court may enter
       judgment as a matter of law against that party with respect to a claim or
       defense that cannot under the controlling law be maintained or defeated
       without a favorable finding on that issue, or the court may decline to
       render any judgment until the close of all the evidence.

Fed. R. Civ. P. 52(c).

       B. Discussion

       The Plaintiff seeks to pierce the corporate veil of MFS and collect his judgment

from Walsh. The Court concludes that the Plaintiff submitted no probative evidence

that would warrant piercing the corporate veil of MFS for purposes of collecting the

default judgment he obtained against MFS from Walsh.

       According to the court in Att'y General v. M.C.K., Inc., 432 Mass. 546, 736

N.E.2d 373 (2000),

       The doctrine of corporate disregard is an equitable tool that authorizes
       courts, in rare situations, to ignore corporate formalities, where such
       disregard is necessary to provide a meaningful remedy for injuries and
       to avoid injustice. See My Bread Baking Co. v. Cumberland Farms, Inc.,
       353 Mass. 614, 620, 233 N.E.2d 748 (1968). In certain situations, the
       doctrine may also properly be used to carry out legislative intent and to
       avoid evasion of statutes. See Packard Clothes Inc. v. Director of the Div.
       of Employment Sec. [318 Mass. 329, 61 N.E.2d 528 (1945)], supra. See also
       C.A. Peairs, Jr., Business Corporations § 646, at 565 (2d ed.1971)
       (“corporate entity will be disregarded when necessary to . . .
       consummate the objective of a statute or other overriding public policy
       which would be frustrated by observance of the entity”).

                                           7
 Case 16-01148     Doc 75    Filed 04/16/19 Entered 04/16/19 14:51:34     Desc Main
                               Document     Page 8 of 9


M.C.K., Inc., 432 Mass. at 555, 736 N.E.2d at 380-81 (emphasis supplied).          In

Zimmerman v. Puccio, 613 F.3d 60 (1st Cir. 2010), the U.S. Court of Appeals for the

First Circuit, citing M.C.K., Inc., observed:

      Massachusetts has identified as relevant to the veil-piercing analysis a
      set of twelve factors. They are: “(1) common ownership; (2) pervasive
      control; (3) confused intermingling of business assets; (4) thin
      capitalization; (5) nonobservance of corporate formalities; (6) absence of
      corporate records; (7) no payment of dividends; (8) insolvency at the
      time of the litigated transaction; (9) siphoning away of corporation's
      funds by dominant shareholder; (10) nonfunctioning of officers and
      directors; (11) use of the corporation for transactions of the dominant
      shareholders; and (12) use of the corporation in promoting fraud.” Att'y
      Gen. v. M.C.K., Inc., 432 Mass. 546, 736 N.E.2d 373, 381 n. 19 (2000).

Zimmerman, 613 F.3d at 74.

      The Plaintiff produced no evidence as to any of the factors identified by the

First Circuit in Zimmerman. Although MFS ceased filing its annual reports about the

same time as the transaction with Laudani that precipitated his action against it,

Tribeca Lending Corporation, and Franklin Credit Management, the Plaintiff

produced no evidence that Walsh caused MFS to disregard corporate formalities, to

fail to maintain corporate records, or to refrain from paying dividends. In addition,

the Plaintiff did not submit a scintilla of evidence that Walsh siphoned corporate

assets or used MFS to promote fraud.

      Walsh was a compelling witness, and he testified as to the reasons MFS ceased

operations.   In view of the strict standard for piercing the corporate veil, see




                                           8
    Case 16-01148     Doc 75    Filed 04/16/19 Entered 04/16/19 14:51:34     Desc Main
                                  Document     Page 9 of 9


Zimmerman, 613 F.3d at 73–74,6 this Court concludes that piercing MFS's corporate

veil is unwarranted based upon the facts adduced at trial.

IV. CONCLUSION

         In view of the foregoing, the Court shall enter an order granting the Defendant

Robert J. Walsh's Motion for Judgment on Partial Findings.            The Court enters

judgment in favor of the Defendant Robert J. Walsh. The Court also enters judgment

in favor of MFS and against the Plaintiff as the Plaintiff made no claims against MFS

in this adversary proceeding. The judgment in favor of MFS in this adversary

proceeding shall have to effect on the earlier default judgment obtained in Adv. P.

No. 07-1433.

                                                 By the Court,




                                                 Joan N. Feeney
                                                 United States Bankruptcy Judge
Dated: April 16, 2019


6   The First Circuit stated:

         [W]e tread carefully when determining whether it is appropriate to put
         aside the basic tenet of corporate law that “corporations—
         notwithstanding relationships between or among them—ordinarily are
         regarded as separate and distinct entities,” Scott v. NG U.S. 1, Inc., 450
         Mass. 760, 881 N.E.2d 1125, 1131 (2008), and thereby to “allow a plaintiff
         to pierce the corporate veil of limited liability.” In re Ontos, Inc., 478
         F.3d 427, 432 (1st Cir. 2007). In Massachusetts, “the corporate veil will
         only be pierced in rare situations.” Birbara v. Locke, 99 F.3d 1233, 1239
         (1st Cir. 1996).

Zimmerman, 613 F.3d at 73-74 (footnote omitted).


                                             9
